           Case 1:20-cv-01006-GHW Document 95 Filed 01/21/21 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 1/21/2021
------------------------------------------------------------------X
  WHITESTONE CONSTRUCTION CORP.,                                  :
                                                                  :
                                                  Plaintiff,      :
                              -against-                           :        1:20-cv-1006-GHW
                                                                  :
  YUANDA USA CORPORATION,                                         :            ORDER
                                                                  :
                                             Defendant.           :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         For the reasons stated on the record during the January 21, 2021 conference, Defendant’s

application to compel the deposition of Mr. Grzic on the basis of his personal knowledge, is

granted. See Dkt. Nos. 92-23. Federal Rule of Civil Procedure 30(b)(6) permits a party to take the

deposition of an individual in his capacity as a corporate representative, in addition to taking the

deposition of that individual if served on the basis of his personal knowledge. Fed. R. Civ. P.

30(b)(6) (“This paragraph (6) does not preclude a deposition by any other procedure allowed by

these rules.”). Therefore, Defendant is entitled to a seven-hour single-day deposition of Mr. Grzic

in his role as an individual with personal knowledge of the facts relevant to this case, in accordance

with the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 30(d)(1).

         The parties are further directed to discuss whether Mr. Grzic’s deposition warrants a modest

modification of the Court’s Amended Civil Case Management Plan and Scheduling Order, Dkt. No.

53. If the parties determine that a modest modification of the deposition and fact discovery

deadlines is warranted, they are invited to submit a joint letter to the Court requesting such an

extension.
         SO ORDERED.

 Dated: January 21, 2021                                      _____________________________________
                                                                       GREGORY H. WOODS
                                                                      United States District Judge
